*3ON examining the transcript of the record herein, we find that the notice given by the auditor to the ap*4pellant was, that he would, on behalf of the commonwealth, move for a judgment against him, for the balance of revenue tax only; and we find in the account, as stated by the auditor, a charge for militia fines, which not being comprehended in the notice, and there being a manifest distinction in the law, between taxes and fines, the court is of opinion that the judgment given by the general court shall be reversed with costs, so far as the amount of the said fines, and affirmed for the balance, which is £461 3s. 5 1-4d, together with 15 per cent. damages, and 5 per cent. interest on the whole amount, and costs of the motion.
Costs recovered against the commonwealth.
Cause remanded to the court below, that execution may issue on the said judgment.